Case: 20-2006   Document: 45 Page:
          Case 1:20-cv-00536-SM    1   Date
                                Document 85 Filed: 06/02/2021PageEntry
                                            Filed 06/03/21             ID: 6425811
                                                                  1 of 1




                 United States Court of Appeals
                                  For the First Circuit
                                      _____________________

 No. 20-2006
                                  SENSA VEROGNA, individual,

                                         Plaintiff - Appellant,

                                                  v.

                                          TWITTER, INC.,

                                       Defendant - Appellee.
                                     ______________________

                                            JUDGMENT

                                        Entered: June 2, 2021
                                    Pursuant to 1st Cir. R. 27.0(d)

          On May 14, 2021, this court issued an order directing the appellant to pay the $505.00
 filing fee with the district court. Appellant was notified that failure to take action by May 28, 2021
 would result in this appeal being dismissed for lack of prosecution.

        Appellant having failed to pay the filing fee, it is hereby ordered that the above-captioned
 appeal be dismissed in accordance with 1st Cir. R. 45.0(a) and 3.0(b).


                                                       By the Court:

                                                       Maria R. Hamilton, Clerk

 cc:
 Seth R. Aframe
 Jonathan Mark Eck
 David A. Perez
 Julie E. Schwartz
 Sensa Verogna
